Citation Nr: 0017676	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-02 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the residuals of a 
hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision by the Boise, Idaho, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim of entitlement to 
service connection for a hysterectomy.


FINDINGS OF FACT

There is no competent evidence of a plausible claim for 
service connection for the residuals of a hysterectomy.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for the residuals of a 
hysterectomy.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that on pre-
enlistment medical review in January 1975, she was given a 
vaginal examination.  The reports do not indicate that any 
abnormalities were found.  On her medical history, she 
admitted that she had experienced a change in her menstrual 
pattern, but denied having ever been treated for a female 
disorder.  She also reported that she had been treated one 
year earlier for a genitourinary infection.  

A November 1975 treatment report shows that the veteran 
sought medical consultation for midcycle bleeding which she 
described as being "very liquid" and unlike her regular 
menstrual flow.  She also complained of vaginal itching and 
burning sensations of 5 to 6 days' duration.  On 
gynecological examination of her vagina, the examiner noted 
that there was a white, thick discharge present which was 
attributed to possible Monilia (yeast infection).  
Examination of her cervix and uterus yielded normal findings.  
She was prescribed a topical cream medication.

In March 1976, the veteran was treated for complaints of 
vaginal discharge and mild pelvic pain accompanying her 
menstrual period of 2 week's duration.  The discharge was 
described as yellowish in color and having an odor.  Pelvic 
examination at the time revealed a normal uterus.  The 
diagnosis was nonspecific vaginitis.

In May 1976, the veteran complained of abdominal pain and 
vaginal pain and itching aggravated by sexual intercourse, 
with a thick, whitish discharge.  Examination of her external 
genitalia revealed the presence of Monilia.  Examination of 
her vagina revealed the presence of condyloma (venereal 
warts) at the entrance.  Treatment records from May 1976 show 
provisional diagnoses of urinary tract infection, 
bacterial/fungal vaginitis, condyloma accumulata, Monilia 
versus non-functional cyst, and possible mild salpingitis 
(inflammation of the uterine tube).  Ultimately, she was 
placed on medication for a urinary tract infection.  Records 
dated in June 1976 show that she was treated for complaints 
related to a urinary tract infection.



On separation examination in June 1976, the veteran reported 
that she was in fair health and that her medical history 
included treatment for a female disorder and that she had a 
change in her menstrual pattern.  Specifically, she reported 
that she had been treated for a urinary tract infection.  The 
physician's summary on her medical history report shows that 
she had been treated for vaginitis in the past and that this 
condition was resolved.

Post-service VA medical records show that in late October 
1977, she reported for treatment with complaints of severe 
abdominal pain in her right lower quadrant.  She reported 
that 10 days earlier she had been diagnosed with a mild 
urinary tract infection and was prescribed an antibiotic.  
She reported that her last menstrual period was in early 
October 1977.  She reported that she used a contraceptive 
intrauterine device (IUD).  She was diagnosed with possible 
appendicitis and a possible urinary tract infection.  Several 
days afterward, she was diagnosed with enteritis which was 
deemed to have been either viral in etiology or secondary to 
her use of an IUD. 

The report of a July 1978 VA examination shows that in the 
course of being evaluated for orthopedic complaints 
pertaining to her left knee, the veteran reported a medical 
history which included "bladder infections" which occurred 
twice per year for the past two years.  She also reported at 
that time that she was pregnant.

In a VA Form 21-686c (Declaration of Marital Status), dated 
in May 1982, the veteran reported that she had two children, 
born in December 1978 and January 1982.  

The veteran's claims file indicates that prior to the current 
appeal, she had claimed entitlement to Chapter 31 vocational 
rehabilitation benefits in the late 1980's and early 1990's.  
According to written statements made by the veteran in 
support of her Chapter 31 claim, she was attending nursing 
school at that time and she had expressed her intention to 
graduate and then take her nursing boards.  According to a 
Board decision dated in January 1997, the veteran reported 
receiving a registered nurse associate degree in 1993 and 
being employed at a home health care center and nursing home.

VA hospital records show that in early February 1998, the 
veteran was admitted for inpatient treatment for uterine 
fibroids and menorrhagia.  The records show that she reported 
a history of dyspareunia (painful coitus), dysmenorrhea and 
pelvic pain "for a long while."  According to the medical 
reports, she had previously undergone hormonal manipulation 
without relief.  At the time of her admission, she elected to 
undergo a total vaginal hysterectomy and cystocele repair.  
Her past medical history was significant for her having had 2 
pregnancies.  The reports show that the hysterectomy 
procedure was performed without complication.  She was 
discharged several days afterward with a recommendation that 
she return to work after 6 weeks of post-surgical 
convalescence and that she not engage in sexual intercourse 
for 6 weeks.

At an RO hearing in February 2000, the veteran testified that 
during her period of military service, she experienced 
frequent episodes of excessive bleeding during her menstrual 
cycles, which she described as being irregular.  She 
described her menstrual cycles as sometimes debilitating.  
However, she reported that she did not seek treatment unless 
the bleeding was very excessive and had been an ongoing 
condition for 2 weeks.  She also stated that she had been 
diagnosed with endometriosis as a teenager, prior to her 
entrance into active duty, and that her service physicians 
were aware of this condition.  In her opinion, the 
"debilitating factors with (her) menstrual cycle" 
occasionally prevented her from completing her military duty 
assignments.  She also reported that she had a "strong 
history of urinary tract infections" which had been quite 
frequent during her period of active duty.  She also reported 
having a history of hot flashes and severe premenstrual 
syndrome.  

The veteran testified that in the past few years, she had 
been diagnosed with uterine cysts.  She stated that 
approximately a year or so earlier, she had a hysterectomy 
performed following a diagnosis of fibrotic cysts of the 
uterus.  The veteran reported that it was her personal 
understanding of the nature of endometriosis that it could 
lead to fibrotic cysts later in life.  She also reported that 
none of her physicians had ever provided an opinion regarding 
how long her uterine cysts had been present.  She reported 
that she had received medical treatment from VA since 1993, 
and that she had also been treated by private physicians for 
her two prior pregnancies.  She reported also that both of 
her children were born after her release from active duty.  
She identified all of her private and VA physicians to the 
presiding hearing officer, but stated than none of them had 
ever given her an opinion that linked her need for a 
hysterectomy with her period of military service.  She added, 
however, that her physicians were not really aware that she 
had ever served in the military.  She reiterated that she had 
experienced problems with her menstrual cycles during active 
service due to endometriosis and that these problems ceased 
after she had her second child because, according to her, 
pregnancy reportedly resolved her type of menstrual problems 
temporarily.  However, several years afterward, her menstrual 
problems resumed again, necessitating a hysterectomy.  She 
stated that it was her opinion that her hysterectomy was due 
to endometriosis. 

VA counseling reports dated in 1985, and received by VA in 
May 1999, show that in October 1985, the veteran reported 
that she had recently been informed that she had a diagnosis 
of herpes.

II.  Analysis

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim for service connection for 
the residuals of a hysterectomy.  If not, the appeal of the 
denial of this claim must fail, because the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  However, to be well 
grounded, a claim need not be conclusive; it must, however, 
be accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, opinions of witnesses skilled in the 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The records indicate that the veteran 
may have been enrolled in a nurse training program in the 
late 1980's and early 1990's.  The U.S. Court of Appeals for 
Veterans Claims (Court) held in the case of Pond v. West, 12 
Vet. App. 341 (1999), that proper appellate review requires 
discussion of the medical opinion of the appellant where the 
facts show that person to be a duly trained and licensed 
medical professional, as such a person would thus be 
competent to provide medical nexus evidence.  This is not 
meant to preclude consideration of the personal interest the 
appellant-expert has in his own case, weighing the probative 
value of his possibly less-than-objective opinions with 
regards to the merits of his own claim, but his opinion, in 
its professional context, may not simply be ignored as would 
be the case had he been a layperson in an Espiritu situation.  
In this regard, the Board notes that the veteran has 
apparently gone to nursing school and worked as a registered 
nurse.  She has not, however, indicated that she has any 
specialized training in the field of gynecology.  She has 
also not indicated that her endometriosis, which she admits 
pre-existed service, was aggravated or worsened therein.  
Rather, she asserts that it should have been treated, or more 
effectively treated, in service.  She feels that she 
"possibly" could have avoided postservice difficulties had 
she received appropriate treatment in service.  With no 
reasoning articulated for this position and no opinion that 
her hysterectomy was necessitated due to disability incurred 
or aggravated in service, the Board does not find that she 
has presented a medical nexus opinion.

The veteran, in this case, essentially maintains that she 
should be granted service connection for a hysterectomy which 
she claims is attributable to gynecological diagnoses shown 
during her period of active service.  The medical records 
from active service show no abnormal gynecological findings 
noted on induction examination in January 1975, and that in 
the year prior to her entry into service she had a history of 
treatment for a genitourinary infection.  Although the 
medical evidence thereafter clearly establishes that she was 
treated on several occasions for gynecological complaints 
which were diagnosed as bacterial/fungal vaginitis, venereal 
warts, a urinary tract infection, a yeast infection versus 
non-functional cyst, and possible mild salpingitis during 
active duty, all medical findings throughout her period of 
service fail to demonstrate that any of the aforementioned 
diagnoses were representative of a chronic disabling 
condition.  By the time of her separation examination, her 
vaginitis was noted by the examiner to have been resolved.  

Following service, the veteran's medical records show that 
she had become pregnant twice and successfully bore two 
children, one in 1978 and the other in 1982, indicating that 
her uterus and reproductive system were not chronically 
disabled in the years immediately following her separation 
from service.  It was not until February 1998 that she 
underwent a hysterectomy, and the medical records associated 
with the file do not show that her need to undergo this 
procedure was attributable to her period of military service.  
Notwithstanding her allegations that she had a diagnosis of 
endometriosis prior to entering service, that this diagnosis 
was known by her service physicians, and that the 
endometriosis had, over the years, eventually led to 
gynecological complications which necessitated her treatment 
with a hysterectomy, the service and post-service medical 
records do not show a diagnosis of endometriosis or otherwise 
bear out her allegations.  By the veteran's own admission, at 
her RO hearing of February 2000, no physician who had ever 
treated her had associated her hysterectomy with her period 
of active duty.

Under 38 U.S.C.A. § 5107(a), a claimant must first establish 
a well-grounded claim with presentation of medical evidence 
indicating a current disability of the type for which service 
connection is sought.  Absent objective nexus evidence 
associating her hysterectomy in February 1998 with her period 
of active duty, the claim of service connection for 
hysterectomy residuals cannot be well grounded.  The veteran, 
as a claimant, bears the burden of establishing a well-
grounded claim when she initiates a claim for VA benefits.  
Her declaration of an intent to pursue a claim for VA 
compensation for these disabilities, absent any supporting 
medical evidence, is insufficient to establish a well-
grounded claim that would trigger VA's duty to assist her in 
further developing her claim.  38 U.S.C.A. § 5107(a).  Thus, 
to the extent that she contends that she is entitled to be 
provided with a VA medical examination prior to her first 
establishing a well-grounded claim, her assertion is without 
merit.  Until she has met this threshold test, there is no 
duty to assist on the part of VA to schedule her for a 
compensation examination.  See Morton v. West, 12 Vet. App. 
477 (1999).

For a service connection claim to be deemed plausible, there 
must be competent medical evidence of both a current 
disability and competent medical evidence of a causal 
relationship between that current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The veteran's 
uncorroborated assertion that her hysterectomy was the result 
of the gynecological complaints for which she was treated 
during her period of active service is thus insufficient to 
well ground her claim.  As previously discussed, the veteran 
has not presented a medical opinion sufficient to establish a 
relationship between her hysterectomy and her period of 
service.  As her claim for service connection for the 
residuals of a hysterectomy is not well grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).


ORDER

The claim of entitlement to service connection for the 
residuals of a hysterectomy is not well grounded; the claim 
is therefore denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

